PER CURIAM.
This petition seeks belated appeal of judgments and sentences in two circuit court case numbers. This court relinquished jurisdiction to the circuit court for evidentiary proceedings pursuant to Staley v. State, 12 So.3d 778 (Fla. 1st DCA 2009).
Based on the special master’s findings, petitioner is granted a belated appeal of the July 19, 2011, judgment and sentence in Baker County Circuit Court case number 02-2010-CF-000595-XXAXMX. The request for belated appeal of the March 20, 2012, judgments and sentences in Baker County Circuit Court case numbers 02-2010-CF-000595-XXAXMX and 02-2010-CF-000596-XXAXMX is denied. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(6)(D), If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED in part, DENIED in part.
VAN NORTWICK, ROWE, and MAKAR, JJ., concur.